Citation Nr: 9926912	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connection of 
lumbosacral strain, status post-L4-L5 discetomy and L4 
laminotomy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served honorably in active duty from August 1954 
through September 1957 and from September 1958 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans' Affairs (VA). 

It is unclear as to whether the veteran is claiming 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  It is requested that the RO 
contact the veteran to clarify this matter and, thereafter, 
take the appropriate actions.

REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran has indicated that he had to stop working because 
working increased his low back pain.  He asserts that the VA 
examiner did not review his medical records, specifically a 
MRI which was performed in October 1996 at a VA facility.  

A review of the evidence shows that the veteran has been 
receiving on going treatment at a VA facility for several 
problems including low back pain.  He has been using a TENS 
unit.  During the recent VA examination in July 1997, the 
veteran reported an increase in his low back pain with 
radiation into the right thigh.  Straight leg raising 
elicited severe pain at 20 degrees.  The diagnosis included 
mild degenerative disc disease and subjective symptoms of 
mild sciatica.  An August 1997 VA outpatient report shows 
that the veteran had low back pain with acute S1 
radiculopathy.  The records reflect that the veteran has not 
undergone recent nerve conduction studies.

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
current treatment for his low back 
disability.  The RO should also notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Tampa, Florida to furnish 
copies of any additional treatment 
records covering the period from August 
4, 1998 to the present.

3.  A VA examinationshould be conducted 
by a neurologist in order to determine 
the nature and severity the veteran's 
lumbosacral spine disorder.  In addition 
to electromyogram and nerve conduction 
studies, any additional testing deemed 
necessary should be performed.  The 
claims file and a copy of this Remand 
should be made available to the examiner 
and the examiner should indicate in the 
report that the records were reviewed.  
The examiner is requested to obtain a 
detailed occupational history.  The 
examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  

The examiner should also provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner should indicate 
to what extent the veteran's service- 
connected back disability affects his 
employability.

4.  Subsequently, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


